DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-25 in the reply filed on 12/22/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed on 10/8/2018 has been considered.
Drawings
The drawings filed on 6/29/2018 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 6/29/2018 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 23-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Girardie (US 2003/0124794).

    PNG
    media_image1.png
    214
    435
    media_image1.png
    Greyscale

Regarding claim 1, Girardie discloses:

a dielectric layer (3, ¶0033); and 
a capacitor on the dielectric layer, wherein the capacitor comprises: 
a first electrode (2, ¶0033) disposed over the dielectric layer; 
a capacitor dielectric layer (6, ¶0037) over the first electrode (2), wherein the capacitor dielectric layer is an amorphous dielectric layer (¶0037); and 
a second electrode (18, ¶0051) over the capacitor dielectric layer.
Regarding claim 2, Girardie further discloses: wherein the capacitor dielectric layer is a high-k dielectric layer (¶0037).
Regarding claim 3, Girardie further discloses:
wherein the capacitor dielectric layer has a k-value that is 10 or greater (¶0037).
Regarding claim 4, Girardie further discloses:
wherein the capacitor dielectric layer has a k-value that is 100 or greater (¶0037).
Regarding claim 5, Girardie further discloses:

Regarding claim 6, Girardie further discloses:
wherein the capacitor dielectric layer has a thickness that is less than 50 nm (¶0037).
Regarding claim 7, Girardie further discloses:
wherein the capacitor further comprises a first intermediate metal layer (5, ¶0035) between the first electrode (2) and the capacitor dielectric layer (6), and a second intermediate metal layer (7, ¶0038) between the capacitor dielectric layer and the second electrode (18).
Regarding claim 8, Girardie further discloses:
wherein the capacitor dielectric layer is TiO2, and wherein the first and second intermediate metal layers comprise titanium (¶0035, ¶0037, ¶0038).
Regarding claim 9, Girardie further discloses:
wherein the first and second intermediate metal layers comprise titanium and nitrogen (¶0038, ¶0038).  
Regarding claim 23, Girardie discloses:

-5- Attorney Docket No. AB0212-USArt Unit: 2899Serial No.: 16/024,702Examiner: Harrison, William A.disposing an amorphous dielectric layer (6) over the first electrode, wherein the amorphous dielectric layer has a thickness that is less than 50 nm and a k-value that is 10 or greater (¶0037); 
disposing a second electrode (18) over the amorphous dielectric layer (6); and 
disposing a second dielectric layer (21, ¶0053) over the first dielectric layer.  
Regarding claim 24, Girardie further discloses:
disposing a first intermediate metal (5) between the first electrode and the amorphous dielectric layer (6); and 
disposing a second intermediate metal (7) between the amorphous dielectric layer and the second electrode (18).
Regarding claim 25, Girardie further discloses:
wherein the amorphous dielectric layer is TiO2, and wherein the first and second intermediate metals comprise titanium (¶0035, ¶0038).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art does  not disclose ”wherein the capacitor further comprises a second capacitor dielectric over the second electrode, and a third electrode over the second capacitor dielectric, wherein the second capacitor dielectric is an amorphous dielectric layer” in combination with the remaining claimed features.
Claims 14-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899